Title: From Alexander Hamilton to William Frazer, 2 February 1795
From: Hamilton, Alexander
To: Frazer, William


My Dear Sir
PhiladelphiaFeby. 2d. 1795
The near approach of the time of my departure from this City prevented my sending back Master Philip. I thank you for your obliging conduct in regard to him and my other boy & generally towards this family.
Have the goodness, My Dear Sir, to send me your account with as little delay as possible.
Mrs Hamilton also requests that you will send here by the first opportunity Philip’s Bedstead Bedding & Books & joins in best compliments to the ladies.
With great regard   I am Sir   Your Obedt serv

* P S. These articles may perhaps now come by Water.


A Hamilton
The Reverend Mr. Frazer

